387 F.2d 259
Emmet P. BURKE, Appellant,v.Everett T. CARPENTER, etc., et al., Appellees.
No. 21614.
United States Court of Appeals Ninth Circuit.
Dec. 15, 1967.

Emmet P. Burke, Burbank, Cal., for appellant.
Wm. Matthew Byrne, Jr., U.S. Atty., Frederick H. Brosio, Jr., Asst. U.S. Atty., Carolyn M. Reynolds (argued), Asst. U.S. Atty., Los Angeles, Cal., for appellees.
Before MERRILL and BROWNING, Circuit Judges, and SOLOMON, District Judge.
PER CURIAM:


1
This is an appeal from a summary judgment granted by the district court in a suit brought by appellant to obtain judicial review of the Post Office Department's reduction of his grade from Postmaster, PFS Level 9, to Clerk, PFS Level 4. The district court filed a memorandum opinion in which it carefully analyzed the administrative record in the light of appellant's contentions and concluded that the agency had complied with required procedures, that its factual determinations were supported by substantial evidence, and that its action was not arbitrary Capricious, or an abuse of discretion.  We agree, and the judgment must therefore be affirmed.  Mancilla v. United States, 382 F.2d 269, 270 (9th Cir. 1967); Baum v. Zuckert, 342 F.2d 145, 147 (6th Cir. 1965); Seebach v. Cullen, 338 F.2d 663, 664 (9th Cir. 1964).  Whether we would have thought the reduction in grade which the agency ordered the appropriate action in the circumstances had the judgment been ours to make is of course immaterial.


2
Affirmed.